DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/22/2021 has been entered.
 Claim Objections
Claims 1 and 5 are objected to because of the following informalities:  
Claim 1, line 7: “the received bio-fluid” should be “the bio-fluid”; 
Claim 1, line 12: “microfluidic” should be “micro-fluidic”;
Claim 1, line 21: “the collected bio-fluid” should be “the bio-fluid”;
Claim 1, line 23: “the collected bio-fluid” should be “the bio-fluid”; and
Claim 5, line 3: “the received bio-fluid” should be “the bio-fluid”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 11 recites “a plurality of semiconductor sensors” in line 4. Claim 1 also recites “a plurality of semiconductor sensors” in line 7. It is unclear if these recitations are the same as, related to, or different from each other. If they are the same, consistent terminology should be used. If they are different or related, the relationship between the two should be made clear. For the purposes of examination, the recitation in claim 11 will be read as "the plurality of semiconductor sensors". 
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 6, 13-17 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over US 2001/0053535 A1 (Bashir) in view of US 4,995,402 A (Smith), US 4,441,373 A (White), and US 2013/0056353 A1 (Nemirovsky).
With regards to claim 1, Bashir discloses a bio-fluid collection and sensing device (Fig. 19 depicts a microfabricated biochip 20) comprising: an interface comprising a biocompatible material for contacting a bodily part of a user (Fig. 19 and 5F and ¶ [0031] disclose a wicking element 82; ¶ [0130] discloses the biocompatible materials for forming the wick 82. The Examiner notes that the recitation of “for contacting a bodily part” is a statement of intended use or field of use, and the microfiber materials of Bashir is capable of contacting a bodily part), wherein the interface is configured for receiving the bio-fluid (¶ [0031] discloses that the wicking element is configured for drawing a fluid sample); at least one outlet for evacuating the bio-fluid (Fig. 19 depicts a wicking element in receptacle 26 for evacuating the fluid sample); a plurality of semiconductor sensors configured to analyze the received bio-fluid (¶¶ [0144]-[0145] discloses the use of silicon MOSFET instead of electrodes 36 (110, 112) in the detection chamber or cavity 34, 204, 206, wherein the MOSFET sensors are capable of analyzing the received bio-fluid); and at least one micro-fluidic or nano-fluidic channel in fluid communication with the interface, the at least one outlet and the at least one reference electrode (Fig. 19 and ¶ [0083] discloses a meandering microscale channel or groove 32 formed at intervals with cavities or wells 34, wherein the silicon MOSFET and the corresponding reference electrode would be provided in the cavities 34), the at least one microfluidic or nano-fluidic channel including the plurality of semiconductor sensors (Fig. 19 depicts a plurality of sensors 36 in the cavities 34 of the microscale channel 32), wherein the at least one micro-fluidic or nano-fluidic channel extends between the at least one interface and the at least one outlet and the at least one micro-fluidic or nano-fluidic channel is configured to transfer the collected bio-fluid from the at least one inlet through the at least one micro-fluidic or nano-fluidic channel via capillary action motion (Fig. 19 depicts the channel 32 being in fluidic communication with the wicking element 82 in receptacle 24 and the receptacle 26; ¶ [0131] discloses the channels 32 are small (on the order of 100 microns) and provide diffusive transport. The Examiner notes that the recited diffusive transport without moving parts or mechanical energy is transport via capillary action), and wherein the collected bio-fluid is expelled from the at least one outlet via capillary action (Fig. 19 indicates the fluid being expelled from the receptacle 26 via the wicking element; ¶ [0131] discloses that microwick 82 allows for passive transport of the fluid sample via wicking (i.e., capillary action), thereby indicating that the wicking element in receptacle 26 would transport the fluid out of the receptacle 26 via wicking).
Bashir is silent with regards to whether the bio-fluid collection device is on-body wearable. 
In a related device for bio-fluid analysis, Smith discloses a bio-fluid analyzer having an integral pocket clip 180 by which the entire instrument may be secured in the user’s pocket during periods of nonuse (Figs. 1 and 3, Col. 13, lines 47-52, Col. 18, lines 42-56). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the biochip of Bashir so that it contains a clip as taught by Smith so that it is on-body wearable. The motivation would have been to allow for the user to secure the chip during periods of nonuse (Col. 18, lines 42-56 of Smith). The Examiner notes that the user of the bio-fluid analyzer of Smith is also the wearer, thereby indicating that the user and the wearer of the device of the combination of Bashir in view of Smith are the same person. 
The above combination is silent with regards to at least one inlet for receiving the bio-fluid, wherein the at least one inlet is formed in the interface, the at least one inlet is 
In the same field of endeavor of drawing a fluid sample with capillary action, White discloses an interface comprising at least one biocompatible material for contacting a bodily part of a user (Fig. 2 and Col. 1, line 28 to Col. 2, line 5 disclose a fine-bore collection tube formed of hydrophilic material such as glass, wherein glass is a biocompatible material which may be used for contacting a bodily part of a user), at least one inlet for receiving the bio-fluid formed in the interface (Fig. 2 and Col. 1, line 28 to Col. 2, line 5 discloses a bore of the tube and an end face), wherein the at least one inlet is configured to directly contact the bodily part of the user (Fig. 2 depicts the end face being capable of directly contacting a bodily part of a user) and to collect the bio-fluid from the bodily part via capillary action (Fig. 2 and Col. 1, line 28 to Col. 2, line 5 discloses the collection of blood using capillary action). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the wicking element of the inlet of Bashir with a capillary tube as taught by White. Because both the wicking element of Bashir and the capillary tube are capable of drawing a fluid via capillary action, it would have been the simple substitution of one known equivalent element for another to obtain predictable results. 
The above combination is silent with regards to whether the MOSFET of Bashir includes at least one reference electrode for biasing a bio-fluid gate of at least one of the semiconductor sensors and that the at least one micro-fluidic or nano-fluidic channel is in fluid communication with the reference electrode.
Fig. 3 and ¶ [0043]), wherein the reference electrode is in fluidic communication with a fluidic channel formed by the insulating resin 80 (see below annotated Fig. 3 with regards to the channel; see ¶ [0035] with regards to the insulating resin 80). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the MOSFET of Bashir with the ISFET 200 of Nemirovsky. Because both the MOSFET of Bashir and the ISFET of Nemirovsky are capable of analyzing an analyte in a fluid, it would have been the simple substitution of one known equivalent element for another to obtain predictable results. 

With regards to claim 2, the above combination teaches or suggests that the at least one reference electrode is fully embedded inside the device (see the above 103 analysis with regards to the MOSFET in the cavities 34 of Bashir being substituted with the ISFET of Nemirovsky such that the reference electrode of Nemirovsky is embedded inside the cavity 34 of Bashir).

With regards to claim 6, the above combination teaches or suggests that the plurality of semiconductor sensors are included on a first semiconductor or through- silicon via substrate (Fig. 3 of Bashir depicts the sensing elements being included in on a biochip 220; ¶ [0083] discloses the substrate 22 being a silicon wafer, which is a semiconductor)  and the at least one micro-fluidic or nano-fluidic channel is (¶ [0083] disclose attaching a cover 42 over channel 32 and cavities 34 such that the at least a portion of the channel 32 and cavities 34 are included on the cover 42), and the first and second substrates are connected one to the other and form an integral device (¶ [0089] discloses bonding cover 42 with wafer substrate 22 such that they form an integral device).

With regards to claim 13, the above combination teaches or suggests that the at least one micro-fluidic or nano-fluidic channel defines an internal volume of ≤ 1nL and ≥ 0.1nL (¶ [0133] of Bashir discloses the sample volume being on the order of 1 picoliter to 1 microliter, which indicates that Bashir discloses that the channel 32 with the cavities 34 may define an internal volume of ≤ 1nL and ≥ 0.1nL).

With regards to claim 14, the above combination teaches or suggests the device is pump-less (see the above 103 analysis with regards to the passive transport of the fluid without the aid of pumps; ¶ [0131] of Bashir discloses the transport of the fluid sample without moving parts or mechanical energy) .

With regards to claim 15, the above combination teaches or suggests the plurality of semiconductor sensors extend in a first plane, and the at least one reference electrode extends in a second plane above said first plane (Fig. 19 of Bashir discloses the sensing units 36 extending in a first plane; Fig. 3 of Nemirovsky depicts the reference electrode 136 extending in a second plane above the sensing element).

With regards to claim 16, the above combination teaches or suggests a wearable device including the bio-fluid collection and sensing device according to claim 1 (see the above 103 analysis with regards to claim 1, wherein the clip of Smith makes the device a wearable device).

With regards to claim 17, the above combination teaches or suggests that the wearable device is a skin patch device (Fig. 19 of Bashir depicts the chip. To the extent that the chip can be held against the skin in a patch-like manner, the chip of the Bashir is a skin patch device).

With regards to claim 21, the above combination teaches or suggests that the at least one outlet expels the bio-fluid outside the on-body wearable bio-fluid collection and sensing device (Fig. 19 of Bashir depicts the receptacle 26 with the wicking element being configured to expel the fluid out of the device).

With regards to claim 22, the above combination teaches or suggests that the biocompatible material of the interface provides for hydrophilicity to the at least one inlet for the capillary action (Fig. 2 and Col. 1, line 28 to Col. 2, line 5 of White disclose a fine-bore collection tube formed of hydrophilic material such as glass which assists in the capillary action). 



Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bashir in view of Smith, White, and Nemirovsky, as applied to claim 1 above, and further in view of US 2005/0106713 A1 (Phan) (previously presented). 
Regarding claim 4, the above combination teaches the device according to claim 1. Bashir further teaches that the device is a chip (Fig. 19). 
The above combination fails to teach that the device has a system for controlling the microfluidics, which is a component of lab-on-a-chip. 
In a related wearable diagnostic device, Phan teaches a system for controlling fluid flow in the microscale (See paragraph 28). It would have been obvious for one of ordinary skill in the art before the effective filing date to have modified the chip of the above combination to incorporate the system for controlling fluid flow in the microscale as taught by Phan because the system provides more control over microfluidics than capillary reaction alone.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bashir in view of Smith, White, and Nemirovsky, as applied to claim 1 above, and further in view of US 9,810,660 B2 (Hu) (Previously cited). 
With regards to claim 5, the above combination is silent regarding whether the plurality of semiconductor sensors comprise semiconductor sensors configured to detect a plurality of different biochemicals or biomarkers.
In a related field effect transistor for measuring analytes, Hu discloses a plurality of semiconductor sensors which comprise semiconductor sensors configured to detect a plurality of different biochemicals or biomarkers in the received bio-fluid (Fig. 18 and Col. 6, line 48 to Col. 7, line 10). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensors of the above combination to incorporate that they are configured to detect a plurality of different biochemicals or biomarkers in the received bio-fluid as taught by Fig. 18 of Hu because it enables accurate detection of target molecules with less false positives (see Col. 7, lines 9-10 of Hu).

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bashir in view of Smith, White, and Nemirovsky, as applied to claim 1 above, and further in view of US 2004/0129678 A1 (Crowley) (Previously cited)
With regards to claim 8, the above combination teaches a temperature sensor configured to measure a temperature of an object to which the device is in physical contact and a temperature of the bio-fluid (¶ [0138] of Bashir discloses temperature sensors 108, 109 in the detection chambers, wherein the detection chambers are in physical contact an object (i.e., the fluid) and the bio-fluid; see ¶ [0133] of Bashir with regards to 102 being a cavity 34). 
The above combination fails to teach including a flow rate sensor configured to measure a flow rate of the bio-fluid through the at least one micro- fluidic or nano-fluidic channel; and a pressure sensor configured to measure a pressure value exerted by the bio-fluid in the at least one micro-fluidic or nano-fluidic channel.
	In a related microfluidic system, Crowley teaches that a pair of pressure measuring arrangements can serve as a flow meter in a microfluidic channel (¶ [0022]). It would have been obvious for one of ordinary skill in the art before the effective filing 

	With regards to claim 9¸the above combination teaches or suggests an electronic circuit interconnected to the plurality of semiconductor sensors, the circuit being configured to operate the plurality of semiconductor sensors and to collect measured data form the plurality of semiconductor sensors (¶ [0142] of Bashir discloses a computer, microprocessor, microcontroller, or digital signal processor, for acquiring data from the sensors; also see ¶ [0145] of Bashir which discloses analyzers).
	In a related microfluidic system, Kopf-Sill teaches a system configured to control temperature sensors, pressure sensors, and the like (Col. 9, lines 34-58). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processor of Bashir to incorporate that it controls and determines measurements from the sensors as taught by Kopf-Sill so as to arrive at the claimed invention. The motivation would have been to provide a self-contained, self-monitoring system so as to eliminate bulkier computational units and improve on-body wearability. 

	With regards to claim 10, the above combination teaches or suggests that the circuit is configured to detect in real-time and continuously a biochemical or biomarker by the determination of a change in the electrical conductivity of at least one (¶ [0145] of Bashir discloses the analyzers, ammeter, and oscilloscope which are capable of detecting the analyte continuously and in real time).
	
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bashir in view of Smith, White, Nemirovsky, and Crowley, as applied to claim 9 above, and further in view of Hu.
With regards to claim 11, the above combination teaches or suggests that the circuit is configured to detect in real-time and continuously a biochemical or biomarker by the determination of a change in the electrical conductivity of at least one semiconductor sensor (¶ [0145] of Bashir discloses the analyzers, ammeter, and oscilloscope which are capable of detecting the analyte continuously and in real time). 
The above combination is silent with regards to the determination of a plurality of different biochemicals or biomarkers based on the determination of a change in the electrical conductivity of a plurality of semiconductor sensors
In a related field effect transistor system, Hu discloses a circuit configured to simultaneously detect in real-time and continuously a plurality of different biochemicals or biomarkers by the determination of a change in the electrical conductivity of a plurality of semiconductor sensors (Col. 4, line 54 to Col. 5, line 6 of Hu disclose circuitry connected to the finFET biosensors for measuring data; see Col. 5, lines 40-48 of Hu with regards to the changes in conductivity corresponding to molecule binding; Fig. 18 and Col. 6, line 48 to Col. 7, line 10 of Hu discloses that the finFET biosensor arrays may be configured to be bind to different types of target molecules). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the circuit of the above combination to incorporate that it is configured to simultaneously detect in real-time and continuously a plurality of different biochemicals or biomarkers by the determination of a change in the electrical conductivity of a plurality of semiconductor sensors as taught by Hu. The motivation would have been to provide a more complete diagnostic analysis of the bio-fluid. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bashir in view of Smith, White, Nemirovsky, as applied to claim 1 above, and further in view of US 2015/0372119 A1 (Zhang) (previously presented). 
The above combination teaches the device according to claim 1. The above combination fails to teach that the plurality of field effect transistors are CMOS compatible. 
In a related fabrication method of field effect transistors, Zhang teaches that field effect transistors devices can be made with CMOS (¶ [0006]), indicating that they are CMOS-compatible. Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to have modified the above combination to incorporate that the plurality of field effective transistors of the above combination are CMOS-compatible as taught by Zhang because CMOS FETs have been widely used and provide shortened channel effects and higher current flow (see paragraph 6 of Zhang). 

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bashir in view of Smith, White, Nemirovsky, as applied to claim 1 above, and further in view of US 2016/0310049 A1 (Rowe et al.) (previously presented). 
Regarding claim 18, the above combination teaches the wearable device according to claim 16. The above combination fails to teach that the wearable device includes a calculator configured to process data provided by the bio-fluid collection and sensing device. 
In a related wearable device utilizing FET sensors, Rowe et al. teaches (Fig. 8 and paragraph 181) that the wearable device (100) includes a calculator configured to process data provided by the biofluid collection and sensing device (ISFET Sensor(s) 164; “the processor 120 may receive input from one or more of the biometric sensor(s) 160, e.g., the ISFET(s)”). Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to have modified the circuitry of the above combination to incorporate that the wearable device includes a calculator configured to process data provided by the bio-fluid collection and sensing device as taught by Rowe et al. because an in-device processor eliminates the need for bulkier computational and/or control units, thereby further improving the wearability. 

Regarding claim 19, the above combination teaches the wearable device according to claim 16. The above combination fails to teach that the wearable device further includes a wireless communication means configured to transmit data measured or calculated by the wearable device or the bio-fluid collection and sensing device to an external device. 


Regarding claim 20, the above combination teaches the wearable device according to claim 16. The above combination fails to teach that the wearable device further includes a calculator configured to carry out management of the energy usage of the wearable device. 
In a related wearable device utilizing FET sensors, Rowe et al. teach that the wearable device further includes a calculator (¶ [0162]: processor) configured to carry out management of the energy usage of the wearable device (¶ [0162], lines 6-12) 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to have modified the circuitry of the above combination to incorporate that the wearable device further includes a calculator configured to carry out .
Claims 23 is rejected under 35 U.S.C. 103 as being unpatentable over Bashir in view of Smith, White, Nemirovsky, as applied to claim 1 above, and further in view of US 4,902,629 A (Meserol).
With regards to claim 23, the above combination is silent with regards to whether the dimensions of the at least one micro-fluidic or nano-fluidic channel are configured to generate a laminar fluid flow therein.
	In a related system for transporting a fluid, Meserol teaches capillary chambers for generating laminar flow (Col. 6, line 10-15). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the micro-fluidic channel of Bashir such that its dimensions are configured to generate laminar flow as taught by Meserol. The motivation would have been to provide a more optimized contact gradient of the analytes with the sensors. 


Allowable Subject Matter
Claim 7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art does not teach or suggest that the second substrate includes the at least one reference electrode embedded therein to contact the bio-fluid.
Bashir teaches a plurality of semiconductor sensors are included on a first semiconductor or through- silicon via substrate (Fig. 3 of Bashir depicts the sensing elements being included in on a biochip 220; ¶ [0083] discloses the substrate 22 being a silicon wafer, which is a semiconductor) and a second substrate (¶ [0083] disclose attaching a cover 42). However, Bashir fails to teach or suggest the incorporation of any electrical components into the cover 42. 

Response to Arguments
	Rejections under 35 U.S.C. § 103
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In particular, the combination of Bashir in view of Smith, White, and Nemirovsky teach or suggest the features of claim 1 for the reasons listed above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C KIM whose telephone number is (571)272-8637.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.C.K./Examiner, Art Unit 3791 

/MATTHEW KREMER/Primary Examiner, Art Unit 3791